Citation Nr: 0733642	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  03-01 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial (compensable) evaluation for 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to July 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania Office and Insurance Center 
(RO&IC), wherein the RO&IC, in part, granted service 
connection for allergic rhinitis, claimed as chronic cough; 
an initial noncompensable evaluation was assigned, effective 
August 1, 2000, the date the RO&IC received the veteran's 
claim for service connection for the aforementioned 
disability.  The veteran timely appealed the September 2001 
rating action to the Board.  Jurisdiction of the claims files 
currently resides with the Baltimore, Maryland RO.

In an October 2007 statement to VA, the veteran canceled his 
request for a hearing before a Veterans Law Judge at a local 
RO (i.e., Travel Board hearing).  Thus, his hearing request 
is deemed withdrawn.  See, 38 C.F.R. § 20.704(e) (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.

The veteran's service-connected allergic rhinitis is 
currently evaluated as noncompensably disabling under 
Diagnostic Code 6522, allergic or vasomotor rhinitis.  
38 C.F.R. § 4.97, Diagnostic Code 6522 (2007).  Under that 
code, a 30 percent rating is assigned where there are polyps.  
A 10 percent rating is warranted without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  Id.

The veteran's representative has argued that the service-
connected allergic rhinitis should be evaluated under 
Diagnostic Code 6604, chronic obstructive pulmonary disease.  
38 C.F.R. § 4.97, Diagnostic Code 6604 (2007) (see, October 
2007 Informal Hearing Presentation, prepared by the veteran's 
representative, page (pg.) 3).  While the medical evidence 
suggests that the cough is related to the allergic rhinitis, 
the medical evidence is not clear as to whether the allergic 
rhinitis contributed to the reactive airway disease or 
whether the reactive airway disease is a separate illness.

As allergic rhinitis and reactive airway disease have 
distinct and separate respiratory symptomatology, the veteran 
might be entitled to a separate rating for each disability.  
See, Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994).  
(Parenthetically, the Board observes that since the veteran's 
most recent VA examination in August 2006, regulations 
pertaining to the evaluation of respiratory conditions were 
amended, effective October 6, 2006.  See 71 Fed. Reg. 52457-
52460 (2006) (38 C.F.R. § 4.96 (2007)).  

Thus, in view of the foregoing and prior to final appellate 
review of the instant claim, an attempt should be made to 
distinguish between symptomatology attributable to the 
service-connected allergic rhinitis from that associated with 
other pulmonary disorders namely, reactive airway 
disease/cough-variant asthma. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
veteran for an examination by a 
pulmonologist, to include pulmonary 
function testing (PFT).  The examiner 
should review the appellant's claims 
files.  In connection with the 
examination.  All appropriate tests and 
x-rays should be conducted and the 
examiner should review the results of 
any testing prior to the completion of 
the report.  

The examiner should comment on the 
nature and extent of any disorder and 
describe all current respiratory or 
pulmonary pathology.  In formulating 
the foregoing opinion, the examiner 
should clearly indicate whether any 
currently diagnosed reactive airway 
disease/cough-variant asthma is part 
and parcel of the service-connected 
allergic rhinitis or is a separate and 
distinct respiratory disability.  

The examiner should identify the 
medical reports on which the opinion is 
based, to specifically include the 
previously-referenced November 2000 and 
August 2006 VA outpatient and 
examination reports, respectively.  The 
opinion should adequately summarize the 
relevant history and clinical findings, 
and provide a detailed explanation as 
to all medical conclusions rendered.  
If these matters can not be medically 
determined without resort to mere 
conjecture, this fact should be noted 
in the claims files.  

2.  The AMC/RO should review the claims 
files and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  

3.  Thereafter, the RO/AMC should 
readjudicate the veteran's claim of 
entitlement to an initial (compensable) 
evaluation for service-connected 
allergic rhinitis.  The readjudication 
should reflect consideration of all 
evidence of record with application of 
all appropriate legal theories, 
including, all applicable Diagnostic 
Codes and wither a separate rating for 
any manifestation of any disability is 
warranted.  

If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations.  An appropriate 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



